 Case 2:19-cv-00429-AWA-LRL Document 6 Filed 12/02/19 Page 1 of 1 PageID# 21



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                    Norfolk Division



JESUS MANCILLAS.,

               Plaintiff,

                              v.
                                                   CASE NO.: 2:19cv429

EXECUTIVE LANDSCAPE, INC.,
JOSHUA MORIN
   AND
JOHN GIBSON,

               Defendants,




                               JUDGMENT IN A CIVIL CASE

 Decision by the Court. This action came before the Court on Plaintiff’s Notice of Acceptance
of Rule 68 Offer of Judgment.

IT IS ORDERED AND ADJUDGED that judgment is entered for Plaintiff against the
defendants, together with costs now accrued, in the total amount of Twenty-Nine Thousand,
Eight Hundred and Thirty Dollars ($29,830), which amount is inclusive of all attorneys’ fees,
costs, expert fees, prejudgment interest, unpaid wages, liquidated damages and any other claim
or expense to date.

DATED 12/2/2019
Nunc pro tunc 11/19/2019                                   FERNANDO GALINDO, Clerk



                                                           By: ___/s/_____________________
                                                               A. Farlow, Deputy Clerk
